Citation Nr: 0206359	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service connected duodenal ulcer, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from September 1993 to 
February 1996.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 1999, the Board remanded 
the appeal in order to clarify and develop outstanding 
medical records and to conduct a VA gastrointestinal 
examination.  The records were developed in their entirety by 
the RO and an examination was conducted in August 2000 that 
complied with the Remand instructions.  Accordingly, we may 
proceed with appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Duodenal ulcer disease is currently objectively manifested by 
no more than brief episodes of recurring symptoms and is not 
objectively manifested by continuous moderate symptomatology.


CONCLUSION OF LAW

Duodenal ulcer disease is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 2001); 38 C.F.R. Part 4, 
§ 4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a February 1997 rating decision that 
granted service connection for duodenal ulcer and assigned a 
10 percent evaluation.  The appellant contends that a 20 
percent evaluation is warranted.  The appellant testified 
before the undersigned in July 1999.  The appellant testified 
that his duodenal ulcer flared up on a weekly basis, all the 
time.  It fluctuated during this period of his life.  It was 
almost every day but he was on a lot of prescribed 
medications.  He was a college student and was under a lot of 
stress which had an effect on his ulcer.  He had addressed 
some lifestyle issues that were believed to cause some of his 
flare-ups, like smoking, exercise and diet.  He would not 
consent to invasive upper gastrointestinal examination.  He 
was not anemic and recent blood tests had been normal.  In 
his Notice of Disagreement, he alleged that he had severe 
episodes several times a year where his stomach would be 
enflamed for over a week.  When he submitted his VA Form-9 in 
1997, he alleged that he had weight loss, sweating, and 
periods where his stomach hurt for weeks.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the February 1997 rating decision, and the Statement of the 
Case and Supplemental Statements of the Case issued during 
the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an increased rating.  In December 1999, the RO wrote to 
the appellant, clarified the extent of all outstanding 
evidence and notified the appellant as to what evidence was 
being obtained or had been obtained.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained.  The appellant identified treatment at the VA 
Medical Center and the Alexandria Family Health Center and 
this evidence was obtained by the RO.  A hearing was 
conducted before the Board and a transcript associated with 
the claims folder.  At the time of the hearing, the appellant 
was informed of the evidence needed to substantiate his claim 
pursuant to 38 C.F.R. § 3.103 (2001).  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in May 1996 and in August 2000.  
We have considered the appellant's complaint that the second 
VA examination was inadequate.  In a statement received in 
August 2000, the appellant asserted that the VA physician 
made speculative remarks that were false and that his 
attitude was suspicious.  We have reviewed the report of the 
VA examination in detail.  The report appears to be entirely 
factual, and no bias is apparent on its face.  Importantly, 
our review of the medical records reveals that his subjective 
symptoms as reported in the VA examination are consistent 
with that which is documented in the other evidence of 
record.  Additionally, the appellant was afforded two VA 
examinations by different providers.  We note that the 
appellant and his representative have contended that he is 
entitled to the 20 percent evaluation for duodenal ulcer by 
virtue of a showing of continuous moderate manifestations.  
Accordingly, the evidence contained in ongoing treatment 
records would be at least if not more probative as a one-time 
VA examination for objectively demonstrating what was or was 
not continuous.  For these reasons the appellant's request 
for another VA examination by a different examiner is not 
granted.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
condition addressed has not significantly changed, and that 
uniform ratings are appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Lay testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board generally assigns more probative value to the 
objective observations of trained medical personnel when 
compared to the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for duodenal ulcer was granted in February 
1997 on a presumptive basis when it manifested to a 
compensable degree within the year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
medical records revealed one episode of vomiting and diarrhea 
in March 1995 that was attributed to a possible stomach 
virus.  The appellant reported that he had eaten one meal and 
felt full all day afterward.  The next morning he began 
vomiting after he began physical training.

A VA examination was conducted in May 1996.  On questioning, 
the appellant stated that he had no medical problems.  He 
denied heartburn, vomiting or dysphagia.  His stomach was 
doing fine, his bowel movements were regular and there was no 
bleeding.  His appetite was good and he had gained 25 lbs. 
since his separation from service.  Examination of his 
digestive system was normal.  No gastrointestinal diagnosis 
was rendered.

In a report of medical history for dental patients completed 
by the appellant in May 1996, he denied taking any 
medications or drugs, had not been ill lately, and was not 
under the care of a physician for any condition.  He denied 
persistent diarrhea.

The appellant was seen in the Family Health Center of 
Alexandria in March 1997 for ankle complaints.  A history of 
ulcers was reported.  When he was seen there in July 1997 no 
complaints relative to ulcers were made.

VA Medical Center records dated in May 1998 documented that 
the appellant was seen for a general check-up.  He reported 
increased stress due to school and was requesting medication 
for his stomach and for his nerves.  On examination, bowel 
sounds were positive in all four quadrants and his abdomen 
was benign.  A history of duodenal ulcer disease was assessed 
and a new medication was prescribed.  The appellant did not 
want to get an esophagogastroduodenoscopy.  The appellant 
either cancelled or failed to report for appointments through 
the remainder of 1998.

When he was seen at the Family Health Center of Alexandria in 
November 1998, no complaints relative to ulcers were made.  
The appellant was seen there in July 1999, a few days prior 
to his testimony before the Board for an examination for the 
Peace Corps.  He complained that his ulcer was flaring up.  
He denied gastrointestinal bleeding, nausea, vomiting, 
diarrhea or constipation.  His reported mid-epigastric 
abdominal pain.  This was intermittent and lasted 7-10 days.  
It occurred about every 3-4 months.  He did not want to take 
the medication that had been prescribed, but wanted a GI 
cocktail.  He had not changed his diet.  He weighed 202-lbs.  
On examination his abdomen was normal.  He was diagnosed with 
abdominal pain and a GI cocktail was prescribed.  His serum 
hematocrit and hemoglobin were within normal limits by 
laboratory testing.

A VA examination was conducted in August 2000.  The appellant 
reported that he was seen once in service for abdominal pain, 
nausea, and vomiting bile.  He continued to have symptoms 
with abdominal pain, but no nausea or vomiting.  An upper 
abdominal series had shown a clover leaf deformity but no 
active ulcer.  Currently his stomach was better and he took 
Zantac as needed, perhaps once or twice a week.  He also took 
Maalox and Tums at times.  He stated that if he ate spicy 
foods or was stressed, he became symptomatic.  He reported no 
longer using alcohol and that he was about to stop smoking.  
The problem became more bothersome when he became stressed at 
school.  He refused an esophagogastroduodenoscopy or upper 
gastrointestinal series.  On physical examination he was well 
nourished and in no acute distress.  There were no palpable 
masses or tenderness noted in his abdomen.  In particular, 
there was no epigastric right quadrant tenderness.  The 
impression was a history of ulcer symptoms with previous X-
ray evidence of duodenal ulcer disease but without active 
ulceration.

The appellant's service connected duodenal ulcer has been 
evaluated under the criteria for rating duodenal ulcers.  
Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, is 
assigned a 60 percent evaluation.  Moderately severe duodenal 
ulcer which is less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is assigned a 40 percent 
evaluation.  Moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations, 
is assigned a 20 percent evaluation.  Mild gastric or 
duodenal ulcer with recurring symptoms once or twice yearly, 
is assigned a 10 percent evaluation.  38 C.F.R. § 4.114; 
Diagnostic Code 7305 (2001).

We have first considered the appellant's reasons why he felt 
that a higher evaluation was warranted.  We note that he 
described severe stomach pain in service with vomiting of 
bile.  We have also considered his testimony and his 
representative's assertions regarding the post-service level 
of symptomatology associated with his ulcer disease.  He 
testified that he had symptoms every day.  In his Notice of 
Disagreement he described severe episodes several times a 
year and in his VA Form-9 he described weight loss and 
periods where his stomach hurt for weeks.  His representative 
described his disability as chronic thereby more nearly 
approximating the criteria for the 20 percent evaluation for 
continuous moderate manifestations.  If we were to view his 
testimony and other statements in a vacuum, a higher 
evaluation might be warranted, however the Board is not 
required to accept the appellant's report and is in fact 
obliged to weight and balance the evidence of record.  
Baldwin v. West, 13 Vet. App. 1 (1999).

When compared to how multiple medical personnel both VA and 
private have transcribed his complaints, we find that the 
appellant's complaints made in support of his claim and in 
testimony are more severe and exaggerated than that which has 
been documented in the medical records.  The service medical 
records documented only one episode of vomiting for which the 
appellant was treated by self-care.  The transcription of his 
own subjective complaints in the service medical records do 
not amount to the level of discomfort he now describes.  The 
transcription of his subjective complaints by both private 
and VA examiners are not consistent with the severity of the 
symptoms he described in the statements submitted in support 
of his claim, and neither are the objective findings in those 
records consistent with his reports.  Therefore, we find his 
testimony and statements submitted in support of his claim 
less reliable.  We assign a higher degree of probative weight 
to what was reported in the medical records, especially 
ongoing treatment records, during this appeal period in 
reaching our conclusion that a higher evaluation is not 
warranted.

When he was seen by the VA examiner in May 1996, the 
appellant offered no gastrointestinal complaints.  
Examination of his digestive system was normal.  In the 
dental history he failed to identify any gastrointestinal 
problems.  When he was seen at the Family Health Center twice 
in 1997 he offered no stomach complaints.  When he was 
examined at the VA Medical Center in May 1998 his abdomen was 
benign.  We further note that he failed to report for 
scheduled appointments throughout the rest of that year.  In 
November 1998 Family Health Center records he did not 
complain of stomach problems. 

We have noted that the appellant reported an ulcer flare in 
private medical records dated in July 1999 that amounted to 
about a week's worth of abdominal pain every 3-4 months.  
However, the VA examiner documented his report in August 2000 
that his stomach was better (although the appellant disputes 
that he said this).  On examination, there was no abdominal 
tenderness at all.  Accordingly, the Board is presented with 
only one record during the entire appeal period where the 
appellant is said to have reported recurring ulcer 
symptomatology.  When he was examined on that occasion, his 
abdomen was normal even though he was reporting a flare-up.  
No examiner has concluded that his symptomatology was ever 
severe, and based on the silence otherwise in the record, we 
cannot conclude that he has severe symptoms 2-3 times a year.  
Furthermore, based on the silence in the record (including 
numerous cancelled appointments and appointments where ulcer 
complaints were never raised) we cannot conclude that he has 
moderate manifestations that are continuos.  While the 
evidence establishes that the appellant has been prescribed 
various medications for stomach symptomatology, this finding 
alone would not lead us to conclude that the disability 
picture more nearly approximates the criteria required for 
the higher rating.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).



ORDER

An increased rating for duodenal ulcer disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

